1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT

8                      EASTERN DISTRICT OF CALIFORNIA

9

10   KORI MCCOY, individually and as Co-      No.   2:19-cv-01191-JAM-CKD
     Successor-in-Interest to Decedent
11   WILLIE MCCOY; et al.,
12                 Plaintiffs,                ORDER GRANTING IN PART AND
                                              DENYING IN PART
13        v.                                  DEFENDANTS’ MOTION TO
                                              DISMISS
14   CITY OF VALLEJO, et al.,
15                 Defendants.
16
         Plaintiff’s Second Amended Complaint (“SAC”), ECF No. 84,
17
     alleges eight causes of action, including various allegations
18
     under 42 U.S.C. § 1983, as well as claims of negligence, battery,
19
     conspiracy, supervisory liability, and violations of California
20
     Civil Code § 52.1.    Id. ¶¶ 75–113.
21
         Defendants move to dismiss Plaintiffs’ second cause of
22
     action for violation of interference with familial relations,
23
     eighth cause of action for negligent supervision, and seventh
24
     cause of action for conspiracy.    See Mot. to Dismiss (“Mot.”),
25
     ECF No. 94.   Defendant Police Officer Ryan McMahon joins the
26
     individual, non-supervisory co-defendants in their Motion to
27
     Dismiss the second and seventh causes of action.    See McMahon’s
28
                                        1
1    Joinder, ECF No. 95.

2         For the reasons set forth below, the Court GRANTS IN PART

3    and DENIES IN PART Defendants’ motion to dismiss.1

4

5                             I.   BACKGROUND

6         The Court has previously described the facts of this case,

7    thus, it will not do so again here.   See Order Grant. in Part and

8    Den. in Part Defs.’ Mot. to Dismiss at 2, ECF No. 12; see also

9    Order Den. Defs.’ Mot. to Bifurcate at 2, ECF No. 61.       On March

10   26, 2021, Plaintiffs filed their SAC.      See SAC.   Following the

11   filing of Defendants’ instant motion to dismiss, the parties

12   stipulated that Marquita McCoy cannot pursue state law claims

13   brought in her individual capacity for damages because she failed

14   to timely file a government claim within six months of McCoy’s

15   death.   See Stip. at 2, ECF No. 97 (citing Cal. Gov. Code §§ 905,

16   905.2, 954.4).   The parties, therefore, agreed that Marquita

17   McCoy’s state law claims for wrongful death, pursuant to the Bane

18   Act, Cal. Civ. Code § 52.1, battery, conspiracy, and supervisory

19   liability that are found in the SAC’s fourth through eighth

20   causes of action should be dismissed with prejudice.       Id.
21        As noted above, Defendants’ motion to dismiss seeks to

22   eliminate three of the SAC’s eight causes of action.       See

23   generally Mot.   First, Defendants argue that Plaintiffs’

24   Fourteenth Amendment claim for violation of familial relations

25   should be dismissed because siblings have no right to assert such

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for June 22, 2021.
                                      2
1    a cause of action.     Mot. at 13.   Next, Defendants argue that

2    Plaintiff’s negligent supervision claim is not viable because no

3    special relationship has been alleged, and, moreover, the

4    officers are immune from the allegation.        Mot. at 13-18.

5    Finally, Defendant’s contend that Plaintiff’s conspiracy claim is

6    not a stand-alone claim under state law and cannot be pled

7    against former Chief Bidou, Sergeant Wylie, and Lieutenant Darden

8    as the use of force occurred without their involvement.            Mot. at

9    18-20.    Defendants also argue that Plaintiffs cannot plead a

10   federal conspiracy claim to commit excessive force.          Id.

11        Plaintiffs oppose nearly all of Defendants’ motion to

12   dismiss.   See Opp’n, ECF No. 98.        Plaintiffs concede that

13   Marquita McCoy, Kori McCoy, Shawnmell Mitchell, Marc McCoy, and

14   Barbara Dorsey cannot assert a Fourteenth Amendment claim for

15   familial loss against Defendants.        Opp’n at 14, n.2.   Defendants’

16   filed a reply.    See Reply, ECF No. 99.

17

18                                II.   OPINION

19        A.    Judicial Notice

20        Defendants request judicial notice of the City of Vallejo
21   Police Department’s Computer Aided Dispatch (“CAD”) Incident

22   Report No. 1902090192, dated February 2, 2019.        See Defs.’ Req.

23   for Judicial Notice (“RJN”), ECF No. 94-1.        Plaintiffs do not

24   oppose this request.    The CAD Incident Report is a public record

25   whose accuracy cannot be reasonably questioned.        See Harris v.

26   Cty. of Orange, 682 F.3d 1126, 1131–32 (9th Cir. 2012); Sialoi
27   v. City of San Diego, WL 6410987, at *1, n.2 (S.D. Cal. 2013)

28   (the court took judicial notice of a CAD printout).          The Court
                                          3
1    grants Defendants’ request for judicial notice.

2        B.     Legal Standard

3        Federal Rule of Civil Procedure 8(a)(2) requires “a short

4    and plain statement of the claim showing that the pleader is

5    entitled to relief.”    A Rule 12(b)(6) motion attacks the

6    complaint as not alleging sufficient facts to state a claim for

7    relief.   “To survive a motion to dismiss [under 12(b)(6)], a

8    complaint must contain sufficient factual matter, accepted as

9    true, to state a claim to relief that is plausible on its face.”

10   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal quotation

11   marks and citation omitted).    While “detailed factual

12   allegations” are unnecessary, the complaint must allege more

13   than “[t]hreadbare recitals of the elements of a cause of

14   action, supported by mere conclusory statements.”     Id. at 678.

15   “In sum, for a complaint to survive a motion to dismiss, the

16   non-conclusory ‘factual content,’ and reasonable inferences from

17   that content, must be plausibly suggestive of a claim entitling

18   the plaintiff to relief.”    Moss v. U.S. Secret Serv., 572 F.3d

19   962, 969 (9th Cir. 2009).

20       C.     Analysis
21              1.    Familial Relationship

22       Defendants argue that Plaintiff’s second cause of action

23   for violation of their right to a familiar relationship pursuant

24   to the Fourteenth Amendment must be dismissed because Plaintiffs

25   are McCoy’s siblings.    See Mot. at 13.   Plaintiffs concede this

26   as to all of McCoy’s siblings except for his brother, Louis
27   McCoy.    See Opp’n at 14–15.   McCoy and his brother Louis were

28   orphaned in their early teens and McCoy took care of Louis,
                                        4
1    “providing him with financial support, guidance, and

2    companionship.”    Opp’n at 5.   Thus, Plaintiffs contend that the

3    Court should consider them to be more than just siblings.        See

4    Mot. at 14.

5           The Court declines to do so.    The Ninth Circuit has clearly

6    held that “[n]either the legislative history nor Supreme Court

7    precedent supports an interest for siblings consonant with that

8    recognized for parents and children.”      Ward v. City of San Jose,

9    987 F.2d 280, 284 (9th Cir. 1991); see also Wheeler v. City of

10   Santa Clara, 894 F.3d 1046, 1058 (9th Cir. 2018) (“Few close

11   relationships—even between blood relatives—can serve as a basis

12   for asserting Fourteenth Amendment loss of companionship

13   claims.”).    Plaintiffs’ allegation that their right to a

14   familial relationship was violated fails as a matter of law.

15   The Court dismisses Plaintiffs’ second cause of action with

16   prejudice.

17                2.   Supervisory Liability

18          Plaintiffs, in their eighth cause of action, allege that

19   Sergeant Wiley and Lieutenant Darden are liable for the

20   excessive force used against McCoy because they failed to
21   properly supervise the other officers.      See SAC ¶¶ 111–13.   The

22   SAC fails to specify whether Plaintiffs’ supervisory liability

23   claim is brought under state or federal law, however, Plaintiffs

24   only respond to Defendants’ arguments made pursuant to federal

25   law.   See Opp’n at 6–11 (“Plaintiffs allege Section 1983

26   supervisory liability . . . .”).       Thus, Plaintiffs’ eighth cause
27   of action arises exclusively under federal law.      The Court need

28   not address whether Plaintiffs’ claim of supervisory liability
                                        5
1    fails under California law.

2         Federal law does not impose liability on a supervisor for a

3    subordinate’s action by virtue of that relationship alone.        See

4    Monell v. Dep’t of Soc. Servs. of N.Y.C., 436 U.S. 658, 691

5    (1978).   A supervisor can only be held liable for the

6    constitutional violations of his subordinates if the supervisor

7    either had personal involvement in the constitutional

8    deprivation or there was a sufficient causal connection between

9    the supervisor’s unlawful conduct and the constitutional

10   violation.   Edgerly v. City & Cty. of S.F., 599 F.3d 946, 961

11   (9th Cir. 2010).   The causal connection is established “by

12   setting in motion a series of acts by others or by knowingly

13   refus[ing] to terminate a series of acts by others, which [the

14   supervisor] knew or reasonably should have known would cause

15   others to inflict a constitutional injury.”    Rodriguez v. Cty.

16   of L.A., 891 F.3d 776, 798 (9th Cir. 2018) (alteration in

17   original) (citation omitted).     Thus, supervisors can be held

18   liable for: “(1) their own culpable action or inaction in the

19   training, supervision, or control of subordinates; (2) their

20   acquiescence in the constitutional deprivation of which a
21   complaint is made; or (3) for conduct that showed a reckless or

22   callous indifference to the rights of others.”    Cunningham v.

23   Gates, 229 F.3d 1271, 1292 (9th Cir. 2000).

24        Defendants argue that Plaintiffs’ allegations are

25   insufficient to establish a failure to supervise theory of

26   liability.   See Mot. at 16–18.   Defendants contend Sergeant
27   Wylie and Lieutenant Darden had no personal involvement in the

28   use of force as they were not on the scene and had no special
                                        6
1    relationship with McCoy.     Mot. at 16; see SAC ¶¶ 2, 34, 37–43

2    (Officers Mark Thompson, Collin Eaton, Jordan Patzer, Bryan

3    Glick, Anthony Romero-Cano, and Ryan McMahon were on the scene

4    and involved in the use of force).      Sergeant Wylie and

5    Lieutenant Darden arrived on the scene after McCoy was shot by

6    the other officers.     See SAC ¶¶ 38, 112.   The shooting occurred

7    at about 22:51, shots were confirmed at 22:52:38, and Sergeant

8    Wylie and Lieutenant Darden arrived at 22:52:51 and 22:54:30,

9    respectively.     See CAD Incident Report, Ex. A to RJN, ECF No.

10   94-1.   The Court agrees that neither was personally involved in

11   the shooting.

12        However, it is not true that Plaintiffs have failed to

13   allege sufficient facts to suggest a causal connection between

14   Sergeant Wylie and Lieutenant Darden’s alleged acts and

15   omissions and the use of force.      The officers that first arrived

16   on the scene and stood around McCoy’s car, “put over the radio

17   that they may have a potential shooting situation.”     SAC ¶ 3.

18   They “called out over dispatch” to “summon[] other officers.”

19   SAC ¶ 37.   And, “[e]ven though Defendant Romero-Cano dispatched

20   that they had a potential officer-involved shooting situation,”
21   the on-duty supervisors—Sergeant Wylie and Lieutenant Darden—

22   “ignored the call . . . instead of supervising their

23   subordinates during a high-risk, and ultimately deadly

24   encounter.”     SAC ¶ 38.   Plaintiffs allege that, without Sergeant

25   Wylie and Lieutenant Darden’s supervision, “the officers

26   formulated no plan or strategy, and recklessly [shot and killed
27   McCoy].”    SAC ¶ 39.

28        These factual allegations amount to more than conclusory
                                         7
1    statements.     Instead, they state a plausible claim of relief.

2    “If taken as true, as required, [Plaintiffs’] factual

3    allegations show [Sergeant Wylie and Lieutenant Darden] knew of

4    unconstitutional conduct by [their] subordinates and did not

5    terminate these actions, satisfying each of the elements of a

6    successful supervisory liability claim.”      Calhoon v. City of

7    South Lake Tahoe, WL 5982087, at *8 (E.D. Cal. 2020).

8         Defendants cite to Edgerly, 599 F.3d at 961–62 and Wereb v.

9    Maui Cty., 727 F.Supp.2d 898, 919-20 (D. Haw. 2010), in support

10   of the argument that Sergeant Wylie and Lieutenant Darden cannot

11   be held responsible for the actions of their subordinates.          See

12   Reply at 6–7.    However, both are distinguishable.    In Edgerly,

13   the sergeant was not found liable because he was merely

14   responsible for day-to-day operations at the station when he was

15   on duty and provided only informal training to the officers.

16   599 F.3d at 961.     The sergeant was not personally involved in

17   the incident because he “was not aware of the arrest or search

18   until after they were completed.”      Id.   By contrast, the SAC

19   alleges that Sergeant Wylie and Lieutenant Darden were aware

20   that officers were responding to a call about McCoy; that the
21   officers already on the scene were possibly about to use an

22   unlawful amount of force against him; and that Sergeant Wylie

23   and Lieutenant Darden did nothing to deescalate the situation or

24   intervene.    Wereb is distinguishable because, there, the

25   supervisory liability claim was based on a failure to train, not

26   a failure to supervise.     727 F.Supp.2d at 919-20.
27        Defendants make a final attempt to dismiss this claim by

28   arguing that qualified immunity applies.      See Mot. at 17–18.
                                        8
1    Qualified immunity “protects government officials from liability

2    for civil damages insofar as their conduct does not violate

3    clearly established statutory or constitutional rights of which

4    a reasonable person would have known.”   Pearson v. Callahan, 555

5    U.S. 223, 231 (2009) (internal quotation marks and citation

6    omitted).   In determining whether it applies, courts ask:

7    (1) whether there was a deprivation of a constitutional or

8    statutory right, and/or (2) whether that right was “clearly

9    established” at the time of the incident.   Saucier v. Katz, 533

10   U.S. 194, 201–02 (2001); Pearson, 555 U.S. at 236.

11         It is clearly established law that supervisors may be held

12   liable for the unconstitutional actions of their subordinates

13   when: (1) they knew the actions were about to be taken; and

14   (2) did not attempt to terminate these actions.   See Cunningham,

15   229 F.3d at 1292 (in conducting its qualified immunity analysis,

16   the Ninth Circuit treats supervisory liability for failing to

17   supervise, or failing to intervene in unconstitutional actions,

18   as clearly established law).   Because the clearly established

19   prong is met, there is no need to analyze whether the facts

20   presently before the Court establish a deprivation of a
21   constitutional right.   See Pearson, 555 U.S. at 236-42 (holding

22   that the Saucier prongs need not be analyzed in a particular

23   order and need not both be analyzed if one is met).   As a

24   result, qualified immunity does not apply at this stage.

25         Defendants’ motion to dismiss Plaintiffs’ eighth cause of

26   action for supervisory liability against Sergeant Wylie and
27   Lieutenant Darden is denied.

28   ///
                                      9
1               3.    Conspiracy

2         Plaintiffs’ seventh cause of action alleges a conspiracy

3    between Officers McMahon, Romero-Cano, Thompson, Patzer, Glick,

4    Eaton, Sergeant Wylie, Lieutenant Darden, former Chief Bidou,

5    and the City of Vallejo.      See SAC ¶¶ 108–10.   Plaintiffs concede

6    with silence that they have not pled a valid state-law claim for

7    conspiracy.     See Opp’n at 11–14; Ardente, Inc. v. Shanley, 2010

8    WL 546485, at *6 (N.D. Cal. 2010) (“Plaintiff fails to respond

9    to this argument and therefore concedes it through silence.”);

10   see also E.D. Cal. L.R. 230(c).      Plaintiffs only allege a

11   conspiracy claim under § 1983.      See Opp’n at 11.    In order to

12   allege a conspiracy under § 1983, a plaintiff must show “an

13   agreement or meeting of the minds to violate constitutional

14   rights.”   Franklin v. Fox, 312 F.3d 423, 441 (9th Cir. 2002)

15   (internal quotation marks and citation omitted).       “To be liable,

16   each participant in the conspiracy need not know the exact

17   details of the plan, but each participant must at least share

18   the common objective of the conspiracy.”      Id. at 441.

19        This agreement or meeting of the minds may be inferred

20   based on circumstantial evidence, such as the actions of the
21   defendants.     Mendocino Envtl. Ctr. v. Mendocino Cty., 192 F.3d

22   1283, 1301 (9th Cir. 1999).     In addition, a conspiracy to

23   violate constitutional rights must be predicated on a viable

24   underlying constitutional claim.      See Thornton v. City of St.

25   Helens, 425 F.3d 1158, 1168 (9th Cir. 2005).       The claim requires

26   “an actual deprivation of constitutional rights.”        Hart v.
27   Parks, 450 F.3d 1059, 1071 (9th Cir. 2006).        “The defendants

28   must have, by some concerted action, intended to accomplish some
                                         10
1    unlawful objective for the purpose of harming another which

2    results in damage.”     Mendocino Envtl. Ctr., 192 F.3d at 1301.

3           Plaintiffs have alleged facts supporting a § 1983

4    conspiracy as to most of the individual officer defendants.

5    Officers Thompson, Eaton, Patzer, Glick, Romero-Cano, and

6    McMahon arrived on the scene and found McCoy unconscious in his

7    car.    SAC ¶ 2.   These officers stood around McCoy’s vehicle and

8    put out a dispatch over the radio saying, “they may have a

9    potential shooting situation.”      SAC ¶¶ 3, 37.    Officer Romero-

10   Cano then “commanded his fellow officers to shoot [] McCoy if he

11   moved and to not give [] McCoy a chance.”      Id.   As McCoy began

12   to rouse, Officers Thompson, Eaton, Patzer, Glick, and Romero-

13   Cano opened fire on him.     SAC ¶¶ 4, 41.   In the midst of their

14   fire, Officer McMahon arrived and, “without [seeing] or []

15   apprehend[ing] any of the circumstances,” began shooting into

16   the car.   SAC ¶¶ 4, 42.    None of the officers identified

17   themselves prior to opening fire on McCoy.     SAC ¶ 45.     Nor did

18   they provide warning that they would shoot.      Id.    And, as

19   described above, Sergeant Wiley and Lieutenant Darden ignored

20   the call from their subordinates that shooting may occur.         SAC
21   ¶ 38.   The officers shot fifty-five times, killed McCoy, and

22   killed a bystander.     SAC ¶ 38.

23          The Court finds that an agreement or meeting of the minds

24   could be inferred to support the agreement element of a

25   conspiracy.    See Steel v. City of San Diego, 726 F.Supp.2d 1172,

26   1179 (finding telephone conversations between a lawyer hired by
27   the plaintiff’s ex-wife, private investigators, and a San Diego

28   police officer, in the context of a contentious divorce, and
                                         11
1    around the time the plaintiff was allegedly unlawfully pulled

2    over for a DUI, was sufficient to support the agreement

3    element).     The facts above suggest the officers acted in unison

4    and no officer or supervisor questioned the decision to unload

5    fifty-five rounds into McCoy’s car.     The Court also finds that

6    the allegations support a potentially unlawful use of force

7    against McCoy.     Id. (finding that, if the plaintiff was not

8    ultimately convicted of a DUI, the allegations would support the

9    unlawful objective element).     Thus, both elements of a civil

10   conspiracy pursuant § 1983 are sufficiently met by the facts

11   alleged in the SAC as to Officers McMahon, Romero-Cano,

12   Thompson, Patzer, Glick, Eaton, Sergeant Wylie, and Lieutenant

13   Darden.    With regard to the City of Vallejo, Defendants make no

14   argument as to why it should be dismissed.     See Mot. at 18–20;

15   Reply at 8–9.

16        As for Chief Bidou, the SAC does not allege sufficient

17   facts to plausibly connect him to the conspiracy to use an

18   unlawful amount of force against McCoy.     The facts alleged

19   against Chief Bidou have to do with an attempt by Chief Bidou to

20   dispose of evidence pertaining to the “Badge of Honor” gang.
21   See SAC ¶¶ 47, 57, 60, 61-63.     However, the existence of the

22   “Badge of Honor” gang does not constitute the § 1983 conspiracy

23   here.     The “actual deprivation of [a] constitutional right[]”

24   was the excessive use of force that killed McCoy.     Hart, 450

25   F.3d at 1071.     Chief Bidou “must have, by some concerted action,

26   intended to accomplish some unlawful objective for the purpose
27   of harming another which results in damage.”     Mendocino Envtl.

28   Ctr., 192 F.3d at 1301.     Chief Bidou did not dispose of the
                                        12
1    evidence in order to harm McCoy.    McCoy had already been harmed

2    by that point.   The conspiracy claim against Chief Bidou must,

3    therefore, be dismissed.

4

5                               III.   ORDER

6          For the reasons set forth above, the Court GRANTS in part

7    and DENIES in part Defendants’ motion to dismiss.    The Court:

8          1.   GRANTS Defendants’ motion to dismiss the second cause

9    of action for violation of Plaintiffs’ right to a familiar

10   relationship pursuant to 18 U.S.C. § 1983 WITH PREJUDICE;

11         2.   DENIES Defendants’ motion to dismiss the eighth cause

12   of action for supervisory liability pursuant to 18 U.S.C. § 1983;

13   and

14         3.   DENIES Defendants’ motion to dismiss the seventh cause

15   of action for conspiracy pursuant to 18 U.S.C. § 1983 as to

16   Officers McMahon, Romero-Cano, Thompson, Patzer, Glick, Eaton,

17   Sergeant Wylie, Lieutenant Darden, and the City of Vallejo;

18         3.   GRANTS Defendants’ motion to dismiss the seventh cause

19   of action for conspiracy pursuant to 18 U.S.C. § 1983 as to

20   former Chief Bidou WITH PREJUDICE.
21         IT IS SO ORDERED.

22   Dated: June 28, 2021

23

24

25

26
27

28
                                        13
